Citation Nr: 1215244	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Validity of the Veteran's debt for overpayment of additional VA compensation benefits for dependents based upon school attendance in the amount of $4106.10.

2.  Entitlement to waiver of the recovery of overpayment of additional VA compensation benefits for dependents based upon school attendance in the amount of $4106.10.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to July 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 letter determination of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has been continuously rated at more than 30 percent disabled based on service connected disabilities since August 2001, and thus has been eligible for additional benefits for dependents since that time.

2.  The Veteran received additional compensation for dependents based upon school attendance for both daughters.

3.  Effective September 7, 2004, the Veteran's younger daughter elected to received education benefits under Chapter 35.

4.  Effective September 6, 2005, the Veteran's older daughter elected to received education benefits under Chapter 35.

5.  In October 2006, VA informed the Veteran that he had erroneously been in receipt of additional compensation for dependents based upon school attendance for a dependent who had elected to received education benefits under Chapter 35.

6.  There is no indication of fraud, misrepresentation or bad faith on the part of the appellant in the creation of the debt due to overpayment in the amount of $4106.10.

7.  The appellant was at fault in the creation of this debt in failing to report his younger daughter's election of Chapter 35 benefits.  Thus far he has failed to submit a Financial Status Report (FSR) or any other evidence in support of his claim for waiver of overpayment.

8.  A waiver of repayment of the $4106.10 debt would result in unfair enrichment to the appellant; recovery of this overpayment in monthly installments will not subject him to undue hardship.

9.  Denial of the waiver request would not defeat the purpose of the award of VA educational benefits.

10.  There is no indication the appellant relinquished a valuable right or incurred a legal obligation in reliance upon the additional benefits received.


CONCLUSIONS OF LAW

1.  An overpayment of additional VA compensation benefits for dependents based upon school attendance was properly created.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. § 3.500 (2011). 

2.  Waiver of recovery of an overpayment of additional VA compensation benefits for dependents based upon school attendance is not warranted.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962-1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, the VCAA is not applicable to claims involving whether an overpayment was properly created.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

Additionally, the Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision on the merits of the case.

Validity of Debt

The issue of validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of that indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question.  If there was no legal entitlement, it must then be shown that VA was responsible solely for the Veteran being paid benefits erroneously.  When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

The record reflects that the Veteran has been in receipt of VA benefits since August 2001.  At that time, he was evaluated as 100 percent disabled.  As of February 1, 2012, his combined disability evaluation has been reduced to 60 percent.  

A veteran, like this veteran, whose disability is rated 30 percent or more is entitled to additional compensation for dependents, including children under the age of 18 years.  38 U.S.C.A. §§ 101(4)(A) , 1115, 1134, 1135 (West 2002); 38 C.F.R. §§ 3.4(b)(2), 3.57.  That compensation may be extended beyond the dependent child's eighteenth birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's eighteenth birthday.  38 C.F.R. § 3.667(a)(1).  In this case, the Veteran has two daughters who were eighteen and nineteen years old at the time of the July 2002 rating decision that initially awarded him service connection, granting him additional benefits for his younger daughter for the time period between the effective date of his award and her eighteenth birthday.  He sought and received additional compensation for dependents based upon school attendance for both daughters.

In August 2002 and March 2003 award notice letters, which accompanied his July 2002 and March 2003 rating decisions, the Veteran was instructed to alert VA immediately if there was any change in the status of his dependents.  In the March 2003 letter, this instruction was italicized for emphasis.

A Compensation and Pension Award Letter, VA Form 21-8947, dated September 24, 2004, shows the Veteran receiving dependency benefits for two children based upon school attendance through June 30, 2005, theoretically the last day of the month in which his older daughter's course of study would be completed.  See 38 C.F.R. § 3.667(c); see also Certificates of School Attendance (showing June 2005 as the anticipated date of graduation for the Veteran's older daughter).  Beginning on July 1, 2005, the Veteran would receive dependency based upon school attendance for his younger daughter only.  These benefits were anticipated to continue through June 30, 2006, when the younger daughter's course of study would be completed.  See 38 C.F.R. § 3.667(c); see also Certificates of School Attendance (showing June 2006 as the anticipated date of graduation for the Veteran's younger daughter).

The record shows that the Veteran's younger daughter sought and received Chapter 35 benefits, with an initial entrance date of September 7, 2004.  Payment of both a dependency allowance as part of the Veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited by law.  38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f)(1), 3.707, 21.3023(a).  Moreover, the March 2003 rating decision that first established the Veteran's basic eligibility to Dependents' Educational Assistance under Chapter 35 was mailed to the Veteran with a copy of VA Pamphlet 22-73-3, which explained these benefits, and the Dependents' Application for VA Education Benefits form.  Both of these documents informed the Veteran and his dependents that election of Chapter 35 benefits would render the Veteran unable to receive an additional disability allowance for dependents based upon school attendance.  The record contains no evidence that the Veteran attempted to contact VA regarding this change in his younger daughter's status as a dependent.

Likewise, the Veteran's older daughter sought and received Chapter 35 (Survivors' and Dependents' Educational Assistance) education benefits, effective September 6, 2005.  Again, the record contains no evidence of contact from the Veteran regarding this change; however, this date is after his additional disability allowance based upon school attendance on her behalf was set to expire.  Thus, no duplicative benefits were collected in the older daughter's name.

In an October 2006 letter, VA notified the Veteran of its intention to retroactively terminate, as of September 7, 2004, additional compensation benefits received on behalf of his younger daughter, who was erroneously receiving concurrent benefits under both school child status and Chapter 35 education benefits.

The Veteran has argued that his "automatic" reduction of his dependent benefits for his older daughter placed the burden on VA to similarly reduce his dependent benefits for his younger daughter.  In this regard, the Veteran appears to be claiming that the mistaken payment was sole administrative error.  As a initial matter, the Board notes that the record suggests that the Veteran's dependent benefits for his older daughter were decreased on or around the date of her anticipated date of graduation as projected at the time of the September 2004 Compensation and Pension Award Letter; thus the statement that this reduction was made automatically after her election of Chapter 35 benefits is disingenuous.  Later calculations of overpayment have considered his benefit on her behalf to continue until her election of Chapter 35 benefits, which is a discrepancy in the Veteran's favor, but not evidence of a concurrent reduction in dependent's benefits directly corresponding to the older daughter's election of Chapter 35 benefits.  Furthermore, this reduction in benefits occurred one year after the Veteran's younger daughter had elected to receive Chapter 35 benefits.  If the Veteran believed that this change in his monthly benefit was the automatic reduction of that benefit because of his older daughter's election of Chapter 35 benefits, then he would be implicitly acknowledging actual knowledge that he was still erroneously in receipt of dependent benefits on behalf of his younger daughter, as no similar reduction followed her election of Chapter 35 benefits a year earlier.  Not only did the Veteran not inform VA of the error within the first year following his younger daughter's election of Chapter 35 benefits, but also he continued to remain silent regarding this error for more than a year after reduction of benefits on his older daughter's behalf should have reminded him that he was no longer entitled to dependent benefits on his younger daughter's behalf.  Thus, his argument that VA's reduction of his dependent benefits for his older daughter placed the burden on VA to reduce his benefits for his younger daughter actually weighs against a finding of sole administrative error.

Based on the record, the Veteran continued to receive additional compensation for dependents based upon school attendance even after the claimed dependents elected to receive dependents' education benefits under Chapter 35 until the mistake was realized by VA in October 2006.  The Veteran had been informed previously of the prohibition of duplication of benefits (school child status and Chapter 35 education benefits) and of his duty to inform VA of any change in the status of his dependents.  Therefore, either the Veteran failed to read all of the materials concerning his duties with regard to VA benefits or he had actual knowledge of the prohibition on duplicative benefits, but continued to collect benefits on his younger daughter's behalf for two years before VA discovered the error.  As the Veteran either knew or should have known that his continued receipt of benefits on behalf of his younger daughter after her election of Chapter 35 benefits in September 2004 was erroneous, a finding of sole administrative error is precluded.  Thus an overpayment was validly created.

Waiver of Overpayment

Based on the record, the Veteran was notified in March 2003 that he would not be able to receive additional compensation for dependents based upon school attendance if the claimed dependent elected to receive dependents' education benefits under Chapter 35.  Despite this, the Veteran continued to receive such additional compensation until the mistake was realized by VA in October 2006, more than two years after his younger daughter elected to receive Chapter 35 education benefits and therefore should no longer have been counted as a dependent for the purposes of receiving additional compensation.

Recovery of an overpayment of disability compensation benefits may not be waived where there is an indication of fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  The Board does not allege fraud or misrepresentation on the Veteran's part.  Rather, the question becomes whether the Veteran's failure to report the change in dependent status of his younger daughter following her election of Chapter 35 benefits rises to the level of bad faith.  Bad faith generally is an unfair or deceptive dealing by one who seeks to gain at another's expense; there need not be an actual fraudulent intent, but merely an intent to seek an unfair advantage with knowledge of the likely consequences, and a subsequent loss to the Government.  38 C.F.R. § 1.965(b)(2).  While the Veteran did obtain an unfair advantage with subsequent loss to the Government, the evidence does not show that was his intent.  Thus, bad faith is not found.

In cases where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

In this case, the Veteran's failure to act despite notification of both the prohibition on duplication of benefits and his duty to inform VA of any changes in the status of his dependents caused the debt at issue.  Additionally, the Veteran failed to minimize this debt by alerting VA of the error at any time during the two years that the Veteran retained his additional disability allowance for dependents based on school attendance for his younger daughter after she had elected instead to receive Chapter 35 education benefits.  While a delay in administrative review seems to have given the Veteran two uninterrupted years of additional benefits before the error was discovered, this does not relieve the Veteran of his duty to inform VA of a change affecting his benefits nor does it establish fault on the part of VA.

With regard to the other factors, the record does not show compelling positive evidence that equity and good conscience require waiver of collection of this overpayment.  As described above, the Veteran has been unjustly enriched by this overpayment.  For two years he continued to receive additional disability allowance for a dependent in excess of four thousand dollars while that dependent also benefited from dependents' educational benefits.  To date the Veteran has not submitted a VA Form 5655, Financial Status Report (FSR), so there is no evidence of undue hardship, defeat of purpose, or detrimental reliance as a result of this erroneous award.   Thus, no additional positive evidence has been submitted.

In summary, the Board has considered the elements of equity and good conscience. It has concluded that the negative evidence outweighs the positive evidence and that the facts in this case do not demonstrate that the recovery of the overpayment is against equity and good conscience.  Accordingly, waiver of the debt is denied. 


ORDER

The overpayment of additional VA compensation benefits for dependents based upon school attendance was properly created.

Waiver of recovery of the overpayment of additional VA compensation benefits for dependents based upon school attendance in the amount of $4106.10 is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


